DETAILED ACTION
The Examiner acknowledges the amendments received 15 March 2021. Claims 1-10, 17-20 and 24 are canceled; claims 11-16, 21-23 and 25-34 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive. Applicant argues (page 7, “Remarks”):
Klenk fails to teach or suggest that their housing 504 is angled. Based on the Examiner's vague reference to FIGS. 4 and 5 as disclosing each and every element of the claims, it appears the Examiner may be considering the attachment member 502 as the "angled housing" as this structure appears to be the only part with an angle. As Klenk states the attachment member 502 may include a neck 506 that is pivotally secured to the housing 504, Klenk makes it very clear that it is the attachment member that is angled, not the housing. 
Further, as Klenk clearly teaches the attachment member 502 extends proximally from the proximal end of the housing 504, there is no rational reason for one of ordinary skill in the art to interpret the attachment member 502 as being the housing. Also, if one were to make this interpretation, then Klenk fails to teach a proximal docking member extending proximally from the element 502. Thus, regardless of how one interprets Klenk, the reference fails to teach the identical structure recited in the claims.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Applicant has not explained how the neck 506 and the attachment 
Furthermore, the Examiner draws attention to previously cited par. 0054, which discloses a “docking button”. The Examiner considers this to constitute the “docking member as claimed”. The disclosure as originally filed only mentions the word “docking” twice, in par. 0061 and 0079 in the Published Application (“hub”). No structure is provided, nor is this element depicted in the accompanying drawings, with the exception of the dashed lines shown at element 38 (“proximal member”). Therefore, the Examiner considers the docking button of Klenk to anticipate the “docking member” as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-16 and 21-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klenk et al (U.S. 2016/0067446). Regarding claims 11-15, 21-22, 24-25, 28-29 and 31-34, Klenk discloses (Figures 4-5) a leadless pacing device (par. 0043) .
Regarding claims 16, 23, 26-27 and 30, Klenk discloses (par. 0048) a guide wire; and wherein: the angled housing comprises a guide wire port extending through a side of the angled housing to a guide wire lumen extending distally from the guide wire port; and the angled housing is configured to receive the guide wire through the guide wire port and track the guide wire to a coronary sinus.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792